DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 02/01/2018 and 05/08/2020. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of “A computer program product comprising a computer readable storage medium having program instructions embodied therewith” encompasses signals per se (see MPEP § 2106, subsection I). However, the Specification provides in [0025] that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” As understood in light of the Specification, the broadest reasonable interpretation of claim 16 limits the claim to non-transitory computer readable media. Therefore the claim is patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-15, 19-20, and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4-5 and 8 recite the limitation "wherein updating the conversational agent learning model " in line 1.  There is insufficient antecedent basis for this limitation in the claim. The examiner suggests amending the claims to read “wherein the updating the conversational agent learning model.” For examination purposes, the term “wherein updating the conversational agent learning model” has been construed as “wherein the updating the conversational agent learning model.” 

Claims 6, 19, and 24 recite the limitation "wherein retrieving the corpus of information" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The examiner suggests amending the claims to read “wherein the retrieving the corpus of information.” For examination purposes, the term “wherein retrieving the corpus of information” has been construed as “wherein the retrieving the corpus of information.” 

Claims 7, 15, 20 and 25 recite the limitation "wherein configuring the conversational agent learning model" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The examiner suggests amending the claims to read “wherein the configuring the conversational agent learning model.” For examination purposes, the term “wherein configuring the conversational agent learning model” has been construed as “wherein the configuring the conversational agent learning model.”

Claims 9 and 10 recite the limitation "wherein deploying the conversational agent learning model" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The examiner suggests amending the claims to read “wherein the deploying the conversational agent learning model.” For examination purposes, the term “wherein deploying the conversational agent learning model” has been construed as “wherein the deploying the conversational agent learning model.”

Claims 13 and 14 recite the limitation " wherein classifying the conversation content" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The examiner suggests amending the claims to read “wherein the classifying the conversation content.” For examination purposes, the term “wherein classifying the conversation content” has been construed as “wherein the classifying the conversation content.”
Claims 11 and 12 are rejected by virtue of their dependence upon a rejected base claim and incorporation of its limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 15-19, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pasupalak et al. (Doc ID US 20150066479 A1), hereinafter Pasupalak.

Regarding claim 1, Pasupalak teaches a method of dynamically constructing a conversational agent learning model (Spec. page 1, [0006], lines 1-4; a method, system/device, and computer program product to provide a conversation agent to process natural language queries and perform commands according to user intent), the method comprising:
retrieving a corpus of information, wherein the corpus of information includes records from a set of repositories and external data (Spec. page 7, [0075]; the query database stores user queries, commands, aggregated data from all users, and statistics. Page 8, [0094], lines 4-6; the query database includes associated categories and commands. Page 9, [0096], lines 1-5; the query database also contains a corpus of queries that are not the category of the keywords. The term category(ies) may be used synonymously with the term domain(s), thus the query database contains all of the domains. Spec. page 17, [0188], lines 1-7; the conversational agent may include a dynamic domain knowledge set which includes domain models associated with specific domains. Lines 15-17; the models may contain data from internal or external knowledge sets, i.e. a set of repositories and external data.), including data from social networks or applications (Spec. page 9, [0095], lines 14-19; there may be a corpus of information related to the social media domain kept with data from social networks or applications such as keywords and names of applications); 
configuring the conversational agent learning model based upon the retrieved corpus of information (Spec. page 17, [0188], lines 9-17; statistical models included in the domain models of the conversational agent can be trained in advance by the Learning Manager with data from internal or external knowledge sets detailed above. [0191], lines 1-5; domain manager 126 communicates with learning manager 128 to ensure that new domain models are pretrained prior to the domain manager 126 incorporating a new domain model into the functionality of the conversational agent 150); 
deploying the conversational agent learning model by facilitating interaction between the conversational agent learning model and a plurality of clients (Spec. page 23, [0245]; speech services of the conversational agent are access by smartphones, i.e. a plurality of clients, through the cloud, therefore interaction is facilitated between the conversational agent and the clients); and 
updating the conversational agent learning model to address any modification to the corpus of information (Spec. page 23, [0246], lines 9-15; language models may contain terms and phrases related to the social media domain, therefore the language models access and contain the knowledge sets, i.e. corpus of information, taught above. The learning manager modifies the language models as appropriate, then modifies the conversational agent with new functionality, i.e. the learning manager updates the conversational agent learning model to address any modification to the corpus of information).

Regarding claim 2, Pasupalak further teaches the method of claim 1, further comprising: 
based upon information received consequent to the interaction, identifying at least one deficiency in the conversational agent learning model (Spec. page 23, [0249], lines 4-6; the conversational agent gathers feedback from users based on their interaction with the conversational agent. Lines 8-15; the learning manager of the conversational agent classifies outputted responses as correct, incorrect, or neutral to evaluate the responses given by the conversational agent to the user. Classifying responses as “incorrect” is considered to be identifying at least one deficiency in the conversational agent learning model); and 
updating the conversational agent learning model to address the at least one deficiency (Spec. page 23, [0249], lines 1-6; the learning manager updates modules of the conversational agent with the feedback that was gathered for training purposes, which can be considered as addressing the deficiency).

Regarding claim 3, Pasupalak further teaches the method of claim 1, further comprising: 
receiving input from a domain administrator to refine the interaction (Spec. page 23, [0249], lines 1-4; the learning manager updates modules of the conversational agent when initiated by an administrator).

Regarding claim 4, Pasupalak further teaches wherein updating the conversational agent learning model to address any modification to the corpus of information comprises dynamically adjusting at least one aspect of the conversational agent learning model based upon new social trends (Spec. page 7, [0075]; the query database may be used to store aggregated data from which statistics and other data may be gleaned. The query database also contains all knowledge sets of the SOCIAL domain [page 9, [0095], lines 6-9] and is updated with new information which in turn is used to add new functionality to the conversational agent [page 23, [0246], lines 11-15]. Therefore, statistics showing new social trends may be used to dynamically adjust the conversational agent).

Regarding claim 5, Pasupalak further teaches wherein updating the conversational agent learning model to address any modification to the corpus of information comprises dynamically adjusting at least one aspect of the conversational agent learning model based upon introduction of new technology (Spec. page 17, [0189]; the domain knowledge set and domain models are updated with new technical terms, therefore an aspect of the conversational agent is updated based on introduction to new technology).

Regarding claim 6, Pasupalak further teaches wherein retrieving the corpus of information comprises: 
identifying a plurality of issues (Spec. page 7, [0075], lines 1-6; query database stores user queries, i.e. a plurality of issues); 
identifying a plurality of solutions respectively corresponding to the plurality of issues (Spec. page 7, [0075], lines 1-6; query database stores commands associated with the user queries, i.e. a plurality of solutions respectively corresponding to the plurality of issues); 
identifying client content associated with the plurality of issues or the plurality of solutions (Spec. page 23, [0250], lines 13-22; the database stores user feedback associated with queries, i.e. client content associated with the plurality of issues or the plurality of solutions); and 
identifying any rankings associated with the plurality of solutions (Spec. page 6, [0072], lines 8-11; previous query score determiner ranks commands, i.e. solutions, from previous queries stored in the database. As established above, the Learning manager pretrains modules of the conversational agent, i.e. configures the conversational agent with information from the query database).

Regarding claim 15, Pasupalak further teaches wherein configuring the conversational agent learning model comprises: 
responsive to determining that the corpus of information includes unstructured content (Spec. page 7, [0075]; as the query database stores past user queries similar to user query 302 above in claim 14 for configuration of the conversational agent, along with associated data such as commands, it can be considered that the system applies the same steps of formatting, analyzing, and classifying to the past queries for configuration as are applied to the conversation content in claim 14): 
applying at least one recognition technique to the unstructured content to produce a unified text-based artifact (Spec. page 5, [0060], last 7 lines; upon receiving the user query as audio, i.e. unstructured content, speech recognition services can transform the input to a digital format like a text string, i.e. a unified text-based artifact, for processing); 
completing a semantic analysis of the unified text-based artifact via an artificial intelligence computing system to classify the unstructured content (Spec. page 18, [0198], lines 7-13; the conversational agent is able to analyze input queries to make semantic sense of them with the NLP engine to determine domains. Page 8, [0085]; the user input query is classified with the SVM, however [0084], lines 1-6 provide that the analysis may be done by a neural network, i.e. an artificial intelligence computing system); and 
updating the conversational agent learning model based upon the classification of the unstructured content (Spec. page 7, [0074], lines 6-15; over time, the data from the classified user queries is used to update the model as it learns user preferences and behavior patterns).

Regarding claim 16, the claim is directed to a computer program product comprising a computer readable storage medium having program instructions embodied therewith for dynamically constructing a conversational agent learning model, the program instructions executable by a computing device to cause the computing device to perform the features presented in the claimed method of claim 1. Pasupalak teaches a computer program product comprising these elements for performing the method of claim 1 (Spec. page 1, [0006], lines 1-4; a method, system/device, and computer program product to provide a conversation agent to process natural language queries and perform commands according to user intent), therefore claim 16 is rejected under the same grounds. 

Regarding claim 17, the claim is directed to the computer program product of claim 16 corresponding to the claimed method of claim 2 and is rejected under the same grounds.

Regarding claim 18, the claim is directed to the computer program product of claim 16 corresponding to the claimed method of claim 3 and is rejected under the same grounds.

Regarding claim 19, the claim is directed to the computer program product of claim 16 corresponding to the claimed method of claim 6 and is rejected under the same grounds.

Regarding claim 21, the claim is directed to a system comprising: 
a processor; and 
a memory storing an application program, which, when executed on the processor, performs an operation of dynamically constructing a conversational agent learning model, the operation comprising perform the features presented in the claimed method of claim 1. Pasupalak teaches a system comprising these elements for performing the method of claim 1 (Spec. page 1, [0006], lines 1-4; a method, system/device, and computer program product to provide a conversation agent to process natural language queries and perform commands according to user intent, lines 15-21; processor and memory storing instructions), therefore claim 21 is rejected under the same grounds. 

Regarding claim 22, the claim is directed to the system of claim 21 corresponding to the claimed method of claim 2 and is rejected under the same grounds.

Regarding claim 23, the claim is directed to the system of claim 21 corresponding to the claimed method of claim 3 and is rejected under the same grounds.

Regarding claim 24, the claim is directed to the system of claim 21 corresponding to the claimed method of claim 6 and is rejected under the same grounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-14, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pasupalak in view of Cui et al. (“KBQA: Learning Question Answering over QA Corpora and Knowledge Bases”), hereinafter Cui.

Regarding claim 7, Pasupalak teaches all of the elements of the current invention as stated above. However, Pasupalak does not teach the method of claim 6, wherein configuring the conversational agent learning model comprises:
deriving a plurality of intents based upon the plurality of issues, wherein each of the plurality of intents indicates a purpose or a goal; Page 39 of 47 
Attorney Docket No.: DE820160425US01deriving a plurality of entities, wherein each of the plurality of entities is an object class or a data type that enables selection of at least one action based upon the plurality of solutions in order to address one or more of the plurality of intents; and 
determining a plurality of dialog portions, wherein each of the plurality of dialog portions includes conversational text to address one or more of the plurality of intents consequent to applying the at least one action to one or more of the plurality of entities.
Cui teaches the development of a question answering system which uses templates and knowledge bases to answer complex questions (Abstract, page 565). Cui further teaches 
deriving a plurality of intents based upon the plurality of issues, wherein each of the plurality of intents indicates a purpose or a goal (1.1 Challenges, page 565, first bullet point; in building the system, a corpora one 27 million questions and 2782 intents were used. 1.3 Overview of Our Approach, page 566, para. 1; an intent was identified for each question, i.e. a plurality of intents where identified based upon the plurality of issues, wherein each of the plurality of intents indicates a purpose or a goal); Page 39 of 47 
Attorney Docket No.: DE820160425US01deriving a plurality of entities, wherein each of the plurality of entities is an object class or a data type that enables selection of at least one action based upon the plurality of solutions in order to address one or more of the plurality of intents (1.3 Overview of Our Approach, page 567, Col. 1, para. 1; a corpora of question-answer pairs from Yahoo! Answer were used for building, wherein entities were extracted from corresponding questions. The entities enable selection of at least one action, searching the answer of the proposed question, based upon the plurality of solutions, including searching, in order to address one or more of the plurality of intents, answering a specific question. The entities are represented by a value data type); and 
determining a plurality of dialog portions, wherein each of the plurality of dialog portions includes conversational text to address one or more of the plurality of intents consequent to applying the at least one action to one or more of the plurality of entities (3.1 Problem Model, page 568, Col. 1, para. 1; answers to the questions are found which address one or more of the plurality of intents consequent to applying the at least one action to one or more of the plurality of entities, and are returned as natural language sentences, i.e. dialog portions).
Adapting Pasupalak’s conversational agent to use the features as taught by Cui further discloses the method of claim 6 (as taught by Pasupalak above), wherein configuring the conversational agent learning model comprises:
deriving a plurality of intents based upon the plurality of issues, wherein each of the plurality of intents indicates a purpose or a goal (Cui, 1.1 Challenges, page 565, first bullet point; in building the system, a corpora one 27 million questions and 2782 intents were used. 1.3 Overview of Our Approach, page 566, para. 1; an intent was identified for each question, i.e. a plurality of intents where identified based upon the plurality of issues, wherein each of the plurality of intents indicates a purpose or a goal); Page 39 of 47 
Attorney Docket No.: DE820160425US01deriving a plurality of entities, wherein each of the plurality of entities is an object class or a data type that enables selection of at least one action based upon the plurality of solutions in order to address one or more of the plurality of intents (Cui, 1.3 Overview of Our Approach, page 567, Col. 1, para. 1; a corpora of question-answer pairs from Yahoo! Answer were used for building, wherein entities were extracted from corresponding questions. The entities enable selection of at least one action, searching the answer of the proposed question, based upon the plurality of solutions, including searching, in order to address one or more of the plurality of intents, answering a specific question. The entities are represented by a value data type); and 
determining a plurality of dialog portions, wherein each of the plurality of dialog portions includes conversational text to address one or more of the plurality of intents consequent to applying the at least one action to one or more of the plurality of entities (Cui, 3.1 Problem Model, page 568, Col. 1, para. 1; answers to the questions are found which address one or more of the plurality of intents consequent to applying the at least one action to one or more of the plurality of entities, and are returned as natural language sentences, i.e. dialog portions).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasupalak to incorporate the teachings of Cui to provide the features of claim 7. Cui is considered to be analogous to Pasupalak as both are directed to the creation of a system which performs an action using domain-specific knowledge bases in response to a user’s intent and returns the response as a natural language output. Cui recognizes that the effectiveness of the conversation system depends on its ability to understand the meaning of a user’s input and provides methods to improve the system’s ability to classify inputs for discerning intent through training on a large corpora of knowledge (Abstract, page 565). Therefore, it would have been obvious to combine the features of both disclosures to improve the effectiveness of the conversational agent by training on higher quality data that captures the relationships between intents and entities.

Regarding claim 8, the combination of Pasupalak and Cui further teaches the method of claim 7, wherein updating the conversational agent learning model to address the at least one deficiency comprises incorporating at least one new intent into the plurality of intents or incorporating at least one new entity into the plurality of entities (Pasupalak, Spec. page 24, [0252]; upon determination of the incorrectly identified intent, the learning manager addresses the deficiency by incorporating a new intent related to location as a user preference in the database).

Regarding claim 9, the combination of Pasupalak and Cui further teaches the method of claim 7, wherein deploying the conversational agent learning model comprises:
initializing at least one model instance, wherein the at least one model instance includes at least one conversational interface accessible to at least one of the plurality of clients (Pasupalak, Spec. page 23, [0249], lines 4-6; the conversational agent gathers feedback from users based on their interaction with the conversational agent, therefore at least one model instance must be initialized with a conversational interface to at least one of a plurality of clients); 
classifying conversation content received via the at least one conversational interface, including at least one intent derived from the conversation content and at least one entity derived from the conversation content, based upon aspects of the conversational agent learning model (Pasupalak, Spec. page 23, [0249], lines 15-22; the conversation content “Find me some French cuisine in St. Louis” is classified in the RESTAURANTS DOMAIN. Lines 22-25; entities St. Louis and “French” and user intention are derived from the conversation content based on the template object of the conversational agent); and 
determining conversation output including at least one dialog portion among the plurality of dialog portions based upon the classification of the conversation content (Pasupalak, Spec. page 23, [0249], lines 25-27; services manager provides a response to the user. Page 1, [0006], lines 47-58; the dialog manager may identify at least one response based on the service result from the services manager from a plurality of dialog responses such as clarification and confirmation questions).

Regarding claim 10, the combination of Pasupalak and Cui further teaches the method of claim 9, wherein deploying the conversational agent learning model further comprises: 
responsive to at least one modification to the conversation content (Pasupalak, Spec. page 23, [0250], lines 4-8 and 13-17; the user’s response indicates that the output from the speech service was incorrect and modifies the recognized conversation content to be “French restaurants in St. Louis” instead of “kitchen supplies” in St. Louis): 
updating the at least one intent derived from the conversation content (Pasupalak, Spec. page 24, [0252]; when the learning manager determines the user’s intent was incorrectly identified, it updates the users preferences with the correct intent from the conversation content); and 
updating the at least one dialog portion based upon the updated at least one intent (Spec. page 17, [0191]; the system of Pasupalak now adapted to use the system of Cui in 3.1 Problem Model, page 568, Col. 1, para. 1;, such that when new domain models are added to the conversational agent and new example interactions are shown to the user, the dialog is updated based upon the updated at least one intent such as natural language output in the system of Cui is determined from answers related to intent).

Regarding claim 11, the combination of Pasupalak and Cui further teaches the method of claim 9, wherein the conversation output includes conversational text to address the at least one intent derived from the conversation content by applying at least one action to the at least one entity derived from the conversation content (Pasupalak, Spec. page 1, [0006], lines 41-53; the dialog manager outputs text to address the intent in the query, i.e. the conversation content, by performing the command in the query, i.e. applying an action, to the entity identified in the query, i.e. derived from the conversation content).

Regarding claim 12, the combination of Pasupalak and Cui further teaches the method of claim 9, wherein the conversation output comprises unstructured dialog (Pasupalak, Figure 23 shows a conversation output comprising ideograms with text, i.e. unstructured dialog).

Regarding claim 13, the combination of Pasupalak and Cui further teaches the method of claim 9, wherein classifying the conversation content comprises:
associating the at least one intent derived from the conversation content with at least one intent among the plurality of intents (Pasupalak, Spec. page 23, [0249], lines 15-22; the conversation content “Find me some French cuisine in St. Louis” is classified in the RESTAURANTS DOMAIN. Lines 22-25; user intention is derived from the conversation content based on the template object of the conversational agent. Page 6, [0070], lines 13-16; Domains are associated with intended functionality, i.e. intents, thus classifying the derived intent from the query to a domain from a plurality of domains, each with intents, can be considered to be associating the at least one intent derived from the conversation content with at least one intent among the plurality of intents), and 
associating the at least one entity derived from the conversation content with at least one entity among the plurality of entities (Pasupalak, Spec. page 23, [0249], lines 15-22; the conversation content “Find me some French cuisine in St. Louis” is classified in the RESTAURANTS DOMAIN. Lines 22-25; entities St. Louis and “French” are derived from the conversation content based on the template object of the conversational agent. Page 6, [0071], lines 3-8; Domains, which include a plurality of entities [page 9, [0095]], are identified according to derived entities, i.e. the at least one entity derived from the conversation content is associated with at least one entity among the plurality of entities).

Regarding claim 14, the combination of Pasupalak and Cui further teaches the method of claim 9, wherein classifying the conversation content comprises:
responsive to determining that the conversation content includes unstructured content (Pasupalak, Spec. page 5, [0060], last 7 lines; upon receiving the user query 302 as audio, i.e. unstructured content, speech recognition services can transform the input to a digital format like a text string for processing): 
applying at least one recognition technique to the unstructured content to produce a unified text-based artifact (Pasupalak, Spec. page 5, [0060], last 7 lines; upon receiving the user query as audio, i.e. unstructured content, speech recognition services can transform the input to a digital format like a text string, i.e. a unified text-based artifact, for processing); and Page 41 of 47 
Attorney Docket No.: DE820160425US01completing a semantic analysis of the unified text-based artifact via an artificial intelligence computing system to classify the unstructured content (Pasupalak, Spec. page 18, [0198], lines 7-13; the conversational agent is able to analyze input queries to make semantic sense of them with the NLP engine to determine domains. Page 8, [0085]; the user input query is classified with the SVM, however [0084], lines 1-6 provide that the analysis may be done by a neural network, i.e. an artificial intelligence computing system).

Regarding claim 20, the claim is directed to the computer program product of claim 19 corresponding to the claimed method of claim 7 and is rejected under the same grounds.

Regarding claim 25, the claim is directed to the system of claim 24 corresponding to the claimed method of claim 7 and is rejected under the same grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gruber et al. (Doc. ID. WO 2011/088053 A2) discloses an intelligent automated assistant system which converses with the user using natural language dialog based on sets of interrelated domains and tasks, which can interact with external services (Abstract).
London (Pub. No. US 2015/0142704 A1) discloses an adaptive virtual intelligent agent which engages in free-form natural language dialog for administrative assistance to a user, the agent being capable of dynamic modification through interaction with external knowledge resources (Abstract).
Ju et al. (Patent No. US 9,330,659 B2) discloses a development system for the development of a spoken natural language interface which creates training data from developmental resources such as crowdsourcing systems (Abstract).
Ziolko et al. (Doc. ID. EP 2879062 A2) discloses a computer-implemented method for providing  dialog with a user, the method comprising creating the dialog’s plot scenario as a graph structure and updating the dialog based on user’s speech and behavior (Abstract).
Williams et al. (Patent No. US 9547471 B2) discloses a computer system for conversational interactions between humans and computers which classifies input by conversation type (Abstract).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARKER L MAYFIELD whose telephone number is (571)272-4745. The examiner can normally be reached Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARKER L MAYFIELD/
Examiner
Art Unit 2655



/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655